Citation Nr: 0611682	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-09 331A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability rating for a 
seizure disorder, currently rated as 20 percent disabling.

2. Entitlement to an increased disability rating for 
gastritis, currently rated as 10 percent disabling.

3. Entitlement to an increased (compensable) disability 
rating for right inguinal hernia repair.

4. Entitlement to an increased disability rating for 
postoperative right shoulder dislocation, currently rated as 
20 percent disabling from July 18, 2000, and 10 percent prior 
to that date.

5. Entitlement to an increased disability rating for low back 
pain with limitation of motion, currently rated as 20 percent 
disabling from December 9, 2002, and 10 percent disabling 
prior to that date.

6. Entitlement to an increased disability rating for status 
post dislocation, left shoulder, currently rated as 20 
percent disabling from July 18, 2000, and 10 percent prior to 
that date.

7. Entitlement to an increased disability rating for 
tendonitis of the right knee with history of hyperextension, 
currently rated as 10 percent disabling from December 9, 
2002, and noncompensable prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's father


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in January 2000 and April 2000.  The 
RO, in pertinent parts, denied the benefits sought on appeal. 

The issues were previously before the Board in January 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  In the same decision the Board awarded a 100 percent 
rating for paranoid schizophrenia and remanded the claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  The RO implemented 
the 100 percent rating for paranoid schizophrenia and 
dismissed the TDIU claim in a January 2004 rating decision.  
As such, the claims are no longer in appellate status.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
November 1988 to November 1993.

2.  In an October 13, 2004, rating decision the veteran was 
awarded TDIU effective from March 19, 1998 to October 18, 
1999, and special monthly compensation based on housebound 
criteria effective from October 18, 1999, the date the 
evaluation of the service-connected paranoid schizophrenia 
was increased to 100 percent.  The veteran's combined 
evaluation for compensation was 80 percent from August 1, 
1997, and 100 percent from October 18, 1999.

3.  On December 13, 2004, prior to the promulgation of a 
decision in the appeal, the veteran notified the RO that he 
was satisfied with his current 100 percent and the special 
monthly compensation award and thus, wanted a withdrawal of 
this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in an October 13, 2004, 
rating decision the veteran was awarded TDIU effective from 
March 19, 1998 to October 18, 1999, and special monthly 
compensation based on housebound criteria effective from 
October 18, 1999, the date the evaluation of the service-
connected paranoid schizophrenia was increased to 100 
percent.  Thereafter, the veteran's combined evaluation for 
compensation was 80 percent from August 1, 1997, and 100 
percent from October 18, 1999.

In a December 13, 2004, report of contact, the veteran was 
notified that his case was being returned to the Board for a 
promulgation of a decision in the remaining claims on the 
appeal.  The veteran notified the RO that he was satisfied 
with his current 100 percent rating and the special monthly 
compensation award and thus, wanted a withdrawal of his 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 


or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

ORDER

The appeal is dismissed.


		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


